Order entered January 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00080-CR

                             DIEGO ISAIAH HORTA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F18-47058-K

                                           ORDER
       Before the Court is appellant’s January 18, 2019 motion for extension of time to file his

notice of appeal. Appellant was convicted and sentenced on December 17, 2018, making his

notice of appeal due on January 16, 2019. See TEX. R. APP. P. 26.2(a)(1). His notice of appeal

was filed on January 18, 2019 in the trial court. Because appellant timely filed his motion to

extend time to file his notice of appeal with this Court, we GRANT the motion and ORDER his

notice of appeal timely filed. See TEX. R. APP. P. 26.3.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE